 



Exhibit 10.39
FIRST AMENDMENT TO THE
GAYLORD ENTERTAINMENT COMPANY
2006 OMNIBUS INCENTIVE PLAN
(the “Plan”)

1.   Section 4.2 of the Plan is amended to read as follows:

     4.2 Adjustments. In the event that any unusual and non-recurring
transactions, including an unusual or non-recurring dividend or other
distribution (whether in the form of an extraordinary cash dividend or a
dividend of Shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of Shares or other securities of
the Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares, then the Committee shall in an equitable and proportionate
manner (and, with respect to Incentive Stock Options, in such equitable and
proportionate manner as is consistent with Section 422 of the Code and the
regulations thereunder and with respect to Awards to Covered Officers, in such
equitable and proportionate manner as is consistent with Section 162(m)): (i)
adjust any or all of (1) the aggregate number of Shares or other securities of
the Company (or number and kind of other securities or property) with respect to
which Awards may be granted under the Plan; (2) the number of Shares or other
securities of the Company (or number and kind of other securities or property)
subject to outstanding Awards under the Plan, provided that the number of shares
subject to any Award shall always be a whole number; (3) the grant or exercise
price with respect to any Award under the Plan; and (4) the limits on the number
of Shares that may be granted to Participants under the Plan in any calendar
year; (ii) provide for an equivalent award in respect of securities of the
surviving entity of any merger, consolidation or other transaction or event
having a similar effect; or (iii) make provision for a cash payment to the
holder of an outstanding Award.

2.   Section 14.3 of the Plan is amended to read as follows:

     14.3 Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (including,
without limitation, the events described in Section 4.2 hereof) affecting the
Company, any Subsidiary or Affiliate, or the financial statements of the Company
or any Subsidiary or Affiliate, or of changes in applicable laws, regulations or
accounting principles in accordance with the Plan.
Adopted February 7, 2007.

